Name: Commission Regulation (EC) No 1462/95 of 27 June 1995 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1995 to 30 June 1996)
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  agricultural activity
 Date Published: nan

 No L 144/6 FEN Official Journal of the European Communities 28 . 6 . 95 COMMISSION REGULATION (EC) No 1462/95 of 27 June 1995 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1995 to 30 June 1996) the system of import licences in the beef sector, presently provided for by Commission Regulation (EEC) No 2377/80 (4), as last amended by Regulation (EC) No 1084/94 ^), should be modified before 1 July 1995 ; whereas, in order to prevent practical problems of applica ­ tion linked to the present tariff quota, Regulation (EEC) No 2377/80 should not apply ; whereas special detailed rules on import licences for that quota should be adopted instead ; whereas those special detailed rules should take priority over the provisions of Commission Regulation (EEC) No 3719/88 (% as last amended by Regulation (EC) No 1199/95 0 ; Whereas, pursuant to Article 9 ( 1 ) of Regulation (EEC) No 805/68 , imports into the Community of live animals under the present tariff quota are subject to presentation of an import licence ; whereas the application of this tariff quota requires strict surveillance of imports and effective checks as to their use and destination ; whereas therefore importation must take place in the Member State which issued the import licence ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Article 12 ( 1 ) and (4) thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), and in parti ­ cular Article 3 thereof, Whereas under the WTO Agreement the Community has undertaken to open an annual import tariff quota of 1 69 000 head of young male bovine animals for fattening ; whereas the rules of application for the quota year 1995/96 starting 1 July 1995 must be established ; Whereas in accordance with Article 12 (2) of Regulation (EEC) No 805/68 the administration of the quota should take into account the traditional pattern of trade in the animals concerned ; Whereas the supply requirements of certain regions of the Community which have a serious shortfall in bovine animals for fattening should be taken into account ; whereas, as those requirements are apparent particularly in Italy and Greece, priority should be given to satisfying the demand in those two Member States ; Whereas, in order to ensure a smooth transition from arrangements based on the so-called balance sheet to arrangements related to the present tariff quota, appro ­ priate provisions should be laid down, in particular through a continuation of the method of allocation between traditional importers and operators proving active trading in live animals with third countries ; Whereas in the framework of the implementation of the WTO Agreement the detailed rules for the application of Whereas a security shall be lodged in order to guarantee that the animals are fattened for at least 1 20 days in desig ­ nated production units ; whereas the amount of the secu ­ rity should be fixed taking into account the difference between the customs duties applicable inside and outside the quota ; Whereas Council Regulation (EEC) No 990/93 (8) prohi ­ bits trade between the European Community and the Republics of Serbia and Montenegro ; whereas these Republics are therefore excluded from the arrangements provided for in this Regulation ; Whereas Commission Regulation (EEC) No 612/77 f), as last amended by Regulation (EEC) No 1121 /87 (10), should be repealed ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, (4) OJ No L 241 , 13 . 9 . 1980 , p. 5 . I5) OJ No L 120 , 11 . 5. 1994, p. 30. (&lt; ¢) OJ No L 331 , 2. 12. 1988 , p. 1 . 0 OJ No L 119, 30 . 5. 1995, p. 4 . (8) OJ No L 102, 28 . 4. 1993, p. 14. 0 OJ No L 77, 25 . 3 . 1977, p. 18 . ( 10) OJ No L 109, 24. 4. 1987, p. 12. (') OJ No L 148 , 28 . 6. 1968 , p. 24. 0 OJ No L 45, 1 . 3 . 1995, p. 2. 3 OJ No L 349, 31 . 12. 1994, p. 105. 28 . 6. 95 EN Official Journal of the European Communities No L 144/7 HAS ADOPTED THIS REGULATION : 3 . The quantities referred to in point (c) of paragraph 1 shall be allocated to operators providing proof that, in 1994, they exported to and/or imported from countries which for them were third countries on 31 December 1994 at least 50 live animals falling within CN code 0102 90 . Applications for import rights shall be presented in the Member State, other than Italy and Greece, where the applicant is entered on the value added tax register. 4. The quantities referred to in the second indent of the first subparagraph of paragraph 2 and in paragraph 3 shall be allocated to each eligible operator in proportion to the quantities applied for. 5. Proof of import and/or export shall be provided solely by means of customs documents of release for free circulation or export documents. However, with the Commission's authorization, Austria, Sweden and Finland may, if appropriate, accept alternative forms of proof. Member States may accept duly certified copies of those documents if the applicant can prove to the satisfaction of the competent authority that it is impossible for him to obtain the original documents. Article 1 1 . A tariff quota of 169 000 head of live male bovine animals falling within CN codes 01029005, 01029029 or 0102 90 49 and intended for fattening in the Com ­ munity is hereby opened for the period 1 July 1995 to 30 June 1996. 2. The import duty to apply for the quota referred to in paragraph 1 shall be ECU 582 per tonne plus 16 % ad valorem. The application of this rate of duty shall be subject to fattening of the imported animal in the Member State of importation for a period of at least 120 days. The conversion rate for the duty expressed in ecus shall be the rate applicable under the Common Customs Tariff on the day of importation . 3 . For the purpose of this Regulation the day of impor ­ tation is the day of acceptance of the declaration of release for free circulation . Article 3 1 . Operators who were no longer engaged in trade in live bovine animals on 1 January 1995 shall not qualify under the arrangements provided for in this Regulation . 2. Companies arising from mergers where each consti ­ tuent part has rights pursuant to the first subparagraph of Article 2 (2) shall enjoy the same rights as the companies from which they are formed. Article 2 1 . The quantities referred to in Article 1 ( 1 ) shall be allocated for importation into the following Member States : (a) Italy : 143 650 head ; (b) Greece : 21 970 head ; (c) Other Member States : 3 380 head . 2. Within each of the quantities referred to in points (a) and (b) of paragraph 1 import rights relating to :  80 % of the quantity shall be allocated directly to importers who provide proof of having imported animals under the regulations referred to in the Annex during the last three calendar years . The number of head shall be allocated in proportion to the number of head imported in the three years concerned ,  20 % of the quantities shall be allocated directly to operators proving that in 1994, they exported to and/or imported from countries which for them were third countries on 31 December 1994 at least 50 live animals falling within CN code 0102 90 , excluding imports under the Regulations referred to in point (b) of the Annex . Applications for import rights shall be presented :  in Italy for the quantities referred to in point (a) of paragraph 1 ,  in Greece for the quantities referred to in point (b) of paragraph 1 . Article 4 1 . An application for import rights is valid only if it is lodged by an operator who is entered on a national value added tax register . 2 . Each application for import rights shall not exceed the available number of head. Where under any one category referred to in Article 2 (2) and (3) an applicant submits more than one application all such applications shall be inadmissible . 3 . For the purpose of Article 2 (2) and (3) each applica ­ tion shall reach the competent authority by 30 June 1995, accompanied by the necessary proofs . 4 . As regards applications under Article 2 (3), after veri ­ fication of the documents presented, Member States shall forward to the Commission by 14 July 1995 a list of applicants and quantities applied for . No L 144/8 | EN | Official Journal of the European Communities 28 . 6 . 95 The Commission shall decide as soon as possible to what extent applications may be accepted. Where the quanti ­ ties applied for exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percentage. in the importing Member State for a period of at least 120 days from the day of importation. The conversion rate for the security shall be the rate applicable under the Common Customs Tariff at the time of importation . 4. Except in cases of force majeure, the security shall not be released unless proof is furnished to the competent authority of the importing Member State that the young bovine animals : (a) have been fattened in the farm or farms indicated pursuant to paragraph 2 ; (b) have not been slaughtered before the expiry of a period of 120 days from the day of importation ; or (c) have been slaughtered before the expiry of this period for health reasons or have died as a result of sickness or accident. The security shall be released immediately after such proof has been furnished. However, where the time-limit referred to in paragraph 2 has not been observed, the amount of the guarantee to be released shall be reduced by  15 % and by  2 % of the remaining amount for each day by which it has been exceeded. The amounts not released shall be forfeited and retained as a customs duty. 5 . If the proof referred to in paragraph 4 is not furnished within 180 days from the day of importation the security shall be forfeited and retained as a customs duty. However, if such proof has not been furnished within the 180 days but is produced within the 18 months following the said period of 180 days, the amount forfeited, less 1 5 % of the security amount, shall be repaid. 6 . Article 8 (4) of Regulation (EEC) No 3719/88 shall apply. However, the full Common Customs Tariff duty shall be collected in respect of quantities imported in excess of those stated in the import licence . Article 7 Three weeks at the latest after importation of the animals concerned, the importer shall inform the competent authority which issued the import licence, of the number and origin of the animals imported. This authority shall forward that information to the Commission at the begin ­ ning of each month. Article 8 Import licences issued pursuant to this Regulation shall be valid for 90 days from their day of issue . However, no licences shall be valid after 30 June 1996. Article 5 1 . Any import of animals for which import rights have been allocated shall be subject to presentation of an import licence . 2. Licence applications may be lodged solely :  in the Member State where the application for import rights was lodged,  by the operators to whom import rights have been allocated in accordance with Articles 2 and 4. 3 . The licence security referred to in Article 14 of Regulation (EEC) No 3719/88 shall be ECU 3 per head. The conversion rate for the security shall be the rate applicable under the Common Customs Tariff at the time of application for the licence. 4. Licences shall be issued from 1 July until 31 December 1995 for a maximum of 50 % of the allocated import rights . Import licences for the remaining quanti ­ ties shall be issued from 2 January 1996. 5. The licence application and the licence itself shall contain : (a) in Section 8 , the country of origin , (b) in Section 16, the following CN codes : 0102 90 05, 0102 90 29 , 0102 90 49 , (c) in Section 20, the following indication : 'Live male bovine animals under 300 kg per head (Regulation (EC) No 1462/95)/licence valid in (issuing Member State)'. 6 . The import licence shall not give the right to import animals originating in the Republics of Serbia and Monte ­ negro. Article 6 1 . Importation of the animals concerned shall take place in the Member States issuing the import licence. 2. At the time of importation the importer shall produce a written undertaking to inform the competent authority within one month of the farm or farms where the young animals are fattened. 3 . At the time of importation a security of ECU 785 per tonne shall be lodged with the competent authority guaranteeing that the animals imported will be fattened 28 . 6. 95 EN No L 144/9Official Journal of the European Communities provisions of Regulation (EEC) No 2377/80 shall not be applicable . Article 11 Regulation (EEC) No 612/77 is repealed. It shall however, remain applicable for imports under Commission Regula ­ tions (EC) No 3171 /94 0 and (EC) No 692/95 (2). Article 9 1 . Each animal imported under this Regulation shall be identified by the placing of :  an indelible tattoo, or  an official or officially approved earmark on at least one of its ears . 2 . The tattoo or mark shall be so designed as to enable, by means of a record made by the competent authority when the animal is put into free circulation, the date when it was put into free circulation and the identity of the importer to be established. Article 10 The provisions of Regulation (EEC) No 3719/88 shall apply, subject to the provisions of this Regulation . The Article 12 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 335, 23 . 12. 1994, p . 47. 0 OJ No L 71 , 31 . 3 . 1995, p . 48 . No L 144/10 EN Official Journal of the European Communities 28 . 6 . 95 ANNEX Regulations referred to in Article 2 (2) and (3) Commission Regulations : (a)  (EEC) No 365/92 (OJ No L 39, 15 . 2. 1992, p . 25)  (EEC) No 745/92 (OJ No L 82, 27. 3 . 1992, p. 28)  (EEC) No 1635/92 (OJ No L 171 , 26 . 6. 1992, p. 14)  (EEC) No 2753/92 (OJ No L 279, 23. 9 . 1992, p. 19)  (EEC) No 3806/92 (OJ No L 384, 30 . 12. 1992, p. 30)  (EEC) No 733/93 (OJ No L 75, 30. 3 . 1993, p. 11 )  (EEC) No 1622/93 (OJ No L 155, 26 . 6 . 1993, p. 44) (b)  (EEC) No 2657/93 (OJ No L 244, 30 . 9 . 1993, p. 5)  (EC) No 336/94 (OJ No L 43, 16. 2. 1994, p. 7)  (EC) No 656/94 (OJ No L 82, 25. 3 . 1994, p. 17)  (EC) No 1373/94 (OJ No L 151 , 17. 6. 1994, p. 8)  (EC) No 2321 /94 (OJ No L 253, 29 . 9 . 1994, p. 5)